Title: To James Madison from Joseph Covachich, 16 November 1801 (Abstract)
From: Covachich, Joseph
To: Madison, James


16 November 1801, New York. Departs soon for the Mediterranean and seeks consular appointment at Trieste. Is a native Venetian and naturalized U.S. citizen with broad language skills. Will encourage emigration of mechanics and tradesmen to U.S. Would accept appointment to Barcelona, Naples, or Venice. States that the vice president will deliver this letter as well as his own recommendation [not found].
 

   RC (DNA: RG 59, LAR, 1801–9, filed under “Covachich”). 3 pp.


   On 13 Jan. 1802 Joseph Young wrote to Samuel Smith that a vessel returning from Trieste had reported that no American consul was present there and asked Smith to inquire of JM why this was so. Young recommended Marylander William Riggin, a native American with Republican inclinations and local business experience, for the post. On 2 Feb. 1802 Jefferson nominated Riggin in place of John Lamson of Massachusetts, the absent consul, who had been appointed in December 1799 (Joseph Young to Samuel Smith, 13 Jan. 1802 [ibid., filed under “Riggin”]; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:329, 330, 406).

